Conviction for vagrancy; punishment fine of $200.
The State's Attorney calls our attention to the fact that the record in this case contains neither statement of facts nor bills of exception, nor judgment, and moves to dismiss the appeal. In addition to the matters just enumerated, we observe that the transcript contains no proper caption. It refers to a term of the County Court of Bexar County for criminal cases, begun and holden in the County of Bexar on — day of July, 1923. When the term ended is not shown. The complaint appearing in the transcript was filed on the 7th of July, 1923, apparently in the court of Ben S. Fisk, Justice of the Peace. The judgment adjudging appellant guilty appears to have been rendered by the same official. If there was ever any proceedings had in this cause in the County Court of Bexar County for criminal cases, there is nothing in the transcript to indicate it. There seems to have been no papers filed in said county court, or any trial there, or any judgment rendered, nor anything else which would give this court any jurisdiction to hear this appeal.
This court appears to be without jurisdiction, and the appeal is dismissed.
Dismissed.